DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 and 27-28 are
Claims 19 and 27 recite limitations equating the height of the screw to a dimension from the screw seat of the abutment to the top end (written as the end of the coronal portion).  Applicant asserts that Figure 2 and ¶0028-¶0030 of the specification support these new claims.  Figure 2 does not show the height of the screw.  Figure 2 does disclose a height (32) that appears to correspond to the end of the coronal portion (26) to an area near the skirt portion of the abutment (14).  ¶0030 of the specification describes item 32 and item 34 (height of the screw (20)) as corresponding to one another with a reason/motivation to have the equal heights.  However, Figures 3 and 8A-8D show various representations of the abutment and screw seat where the screw seat is not in line with the skirt of the abutment.  Thus, it appears the application has support for an equivalence between heights of the screw and a distance from the opening of the cavity (26) to an unlabeled lower portion of the abutment near the skirt.  The height (32) appears to only be mentioned in ¶0030 of the published application and on Figure 2.  As such, the lower bound of that height dimension is unknown at this time, and does not appear to correspond to a screw seat.  To further support this interpretation, the term “screw seat” appears in the specification in ¶0039 referring to Figures 8A-8D which clearly show the seat as not being in line with the skirt portion.  Although the figures are not to scale, the screw appears to be larger in height than the claimed dimension.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a screw access hole”. There is already “a screw access hole” in Claim 4 from which this claim depends.  It is unclear if there are two access holes (which is not shown in the Figures), or if this is referring to the previous recitation.
Claim 22 recites the limitation “abutment manufactured from cement”.  It is unclear if the claim is intending to mean that the abutment is made from cement, as that is not in line with the remaining claims regarding milling while also not being supported by the specification.
Claim 30 recites the limitation “a cavity”.  There is already “a cavity” in Claim 12 from which this claim depends.  It is unclear if there are two cavities (which is not shown in the Figures), or if this is referring to the previous recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of SALIGER (US 7901209) and of BERNARD (US 20160242877 A1).
As to claim 2, LEE teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 6, Item 611) having an axis and a sidewall (Figure 6 teaches the axis (606) and a slot in the sidewall (Figure 6 teaches the abutment (611) has an angled opening such that there is a slot formed in the sidewall.).), a screw (Figure 6, screw is not labeled), and a prosthesis (Figure 6 shows a crown-like shaped item over the abutment (611)), the process comprising: designing  (Figure 6 teaches the longitudinal axis (611) in which the screw (not labeled) is inserted into the cavity of the abutment and a slot in the sidewall (angled opening in the side of the abutment).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 6 teaches the prosthesis (not labeled) has an opening at an off axis angle for the driver (608) to enter and manipulate the screw.) wherein designing the prosthesis includes designing the driver access channel in alignment with the slot of the abutment and placing the driver access channel on a lingual side of the prosthesis such that the driver is capable of engaging the screw through the slot and driving the screw to attach the assembly to an implant. (Figure 6 (600) teaches the driver (608) is able to access the screw (not labeled) through a driver access channel (not labeled) in the lingual side of the prosthesis in order to engage and drive the screw.)
LEE does not explicitly disclose the structure of the abutment, including that it is a single piece and that it has a screw access hole along the longitudinal axis of the abutment.
However, ZIPPRICH teaches an abutment that is one piece (Figure 6 shows the mounting part piece (36)(interpreted as an abutment) is made from one piece that is able to accommodate the screw and fit into the post (2).  Item 36 is interpreted as analogous to the abutment of LEE.) and has a screw access hole along the longitudinal axis of the abutment. (Figure 6 teaches the screw access hole (where screw (5) is inserted) is in line with the axis running through the center of the abutment bore, interpreted as the longitudinal axis.)(Figure 7 also discloses a slot in the sidewall.)
One of ordinary skill would have been motivated to substitute the abutment of ZIPPRICH for the abutment of LEE in order to provide an implant for use where straight configurations do not meet the anatomical circumstances of the patient. (ZIPPRICH ¶0009) LEE discloses that angled abutments are conceivable (Figure 2), but does not disclose the distinct advantage that ZIPPRICH does.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the abutment of ZIPPRICH for the abutment of LEE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
LEE does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises: intraoral scanning of an oral cavity; computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.
However SALIGER teaches intraoral scanning of an oral cavity; and computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.  (Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of LEE in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of LEE because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11). ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances when placement in the mouth would otherwise not allow accessing the channel with tools (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, LEE in view of ZIPPRICH, SALIGER and BERNARD teaches the process of claim 2, wherein the manufacturing the abutment further comprises milling a prosthesis blank in accordance with the computer model to produce the prosthesis of the dental assembly. (SALIGER, Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)

Claims 4, 12-13, 16-18, 21, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1).
As to claim 4, LEE teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 6, Item 611) having a longitudinal axis and a sidewall (Figure 6 teaches the abutment (611) has a slanted semi-vertical side wall.), a screw (Figure 6, screw is not labeled), and a prosthesis (Figure 6 shows a crown-like shaped item over the abutment (611)), the process comprising: designing the abutment to include a screw access hole along the axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 6 teaches the axis (606) where the screw is inserted and a slot in the sidewall (Figure 6 teaches the abutment (611) has an angled opening such that there is a slot formed in the sidewall.).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 6 teaches the prosthesis (not labeled) has an opening at an off axis angle for the driver (608) to enter and manipulate the screw.) wherein designing the prosthesis includes designing the driver access channel in alignment with the slot of the abutment and placing the driver access channel on a lingual side of the prosthesis such that the driver is capable of engaging the screw through the slot and driving the screw to attach the assembly to an implant. (Figure 6 (600) teaches the driver (608) is able to access the screw (not labeled) through a driver access channel (not labeled) in the lingual side of the prosthesis in order to engage and drive the screw.)
LEE does not explicitly disclose the structure of the abutment, including that it is a single piece and that it has a screw access hole along the longitudinal axis of the abutment.
However, ZIPPRICH teaches an abutment that is one piece (Figure 6 shows the mounting part piece (36)(interpreted as an abutment) is made from one piece that is able to accommodate the screw and fit into the post (2).  Item 36 is interpreted as analogous to the abutment of LEE.) and has a screw access hole along the longitudinal axis of the abutment. (Figure 6 teaches the screw access hole (where screw (5) is inserted) is in line with the axis running through the center of the abutment bore, interpreted as the longitudinal axis.)(Figure 7 also discloses a slot in the sidewall.)
One of ordinary skill would have been motivated to substitute the abutment of ZIPPRICH for the abutment of LEE in order to provide an implant for use where straight configurations do not meet the anatomical circumstances of the patient. (ZIPPRICH ¶0009) LEE discloses that angled abutments are conceivable (Figure 2), but does not disclose the distinct advantage that ZIPPRICH does.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the abutment of ZIPPRICH for the abutment of LEE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11). ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances when placement in the mouth would otherwise not allow accessing the channel with tools (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, LEE teaches process for making a dental assembly, the dental assembly including an abutment (Figure 6, Item 611)  having a longitudinal axis and a sidewall (Figure 6 teaches the axis (606) and a slot in the sidewall (Figure 6 teaches the abutment (611) has an angled opening such that there is a slot formed in the sidewall.).), a screw (Figure 6, screw is not labeled), and a prosthesis (Figure 6 shows a crown-like shaped item over the abutment (611)), the process comprising: designing the abutment to include a cavity along the axis of the abutment, the cavity being configured to receive the screw along the longitudinal axis, and designing the abutment to include a slot in the sidewall, the slot opening to the cavity. (Figure 6 teaches the longitudinal axis (611) in which the screw (not labeled) is inserted into the cavity of the abutment and a slot in the sidewall (angled opening in the side of the abutment).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 6 teaches the prosthesis (not labeled) has an opening at an off axis angle for the driver (608) to enter and manipulate the screw.)
LEE does not explicitly disclose the structure of the abutment, including that it is a single piece and that it has a screw access hole along the longitudinal axis of the abutment.
However, ZIPPRICH teaches an abutment that is one piece (Figure 6 shows the mounting part piece (36)(interpreted as an abutment) is made from one piece that is able to accommodate the screw and fit into the post (2).  Item 36 is interpreted as analogous to the abutment of LEE.) and has a screw access hole along the longitudinal axis of the abutment. (Figure 6 teaches the screw access hole (where screw (5) is inserted) is in line with the axis running through the center of the abutment bore, interpreted as the longitudinal axis.)(Figure 7 also discloses a slot in the sidewall.)
One of ordinary skill would have been motivated to substitute the abutment of ZIPPRICH for the abutment of LEE in order to provide an implant for use where straight configurations do not meet the anatomical circumstances of the patient. (ZIPPRICH ¶0009) LEE discloses that angled abutments are conceivable (Figure 2), but does not disclose the distinct advantage that ZIPPRICH does.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the abutment of ZIPPRICH for the abutment of LEE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment, the driver access channel being 
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11) that is aligned with the opening of the abutment. ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle, thus aligned with the slot of LEE.), the driver access channel being configured to allow a tool to pass through the slot and rotate the screw in the cavity (¶0020 teaches a tool can be inserted into the channel (11).), wherein when the prosthesis and the abutment are assembled together with the screw in the cavity, the screw is not passable through the driver access channel and is contained within the cavity of the abutment. (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 13, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, wherein designing the prosthesis includes sizing the driver access channel such that a driver is capable of driving the screw along the longitudinal axis to attach the assembly to the implant. (LEE, Figures 5 and 6 teach the driver (510, 608) is capable of driving the screw along the longitudinal axis via the driver access channel in the prosthetic.  BERNARD, Figure 3 shows a driver access channel that allows access to the screw and driving along the longitudinal axis (L).  ¶0020 teaches the use of a tool to drive the screw.)

As to claim 16, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, wherein designing the abutment includes designing the slot with a U-shaped configuration. (LEE, Figure 6 does not disclose the shape of the slot.  However, the substitution using ZIPPRICH uses the abutment of ZIPPRICH with the procedure of LEE.  ZIPPRICH, Figures 7 and 8 teach the use of a U shaped slot in the sidewall.)
As to claim 17, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, wherein the abutment has a coronal portion and an apical portion (ZIPPRICH, Figure 6 teaches the abutment (36) has a top (coronal portion) and bottom (apical portion).) and designing the abutment includes designing the sidewall to define a cavity with the screw access hole at an end of the coronal portion (ZIPPRICH, Figure 6 teaches the screw access hole cavity extends to the top of the abutment, or the end of the coronal portion.), the cavity being sized to receive a head of the screw, and designing the slot to intersect the screw access hole at the end. (ZIPPRICH, Figures 6-8 teach the slot in the sidewall intersects the opening at the top (coronal end) of the abutment, and that the top end allows the screw to pass through.)

As to claim 18, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 17, wherein designing the abutment includes designing a U- shaped slot. (LEE, Figure 6 does not disclose the shape of the slot.  However, the substitution using ZIPPRICH uses the abutment of ZIPPRICH with the procedure of LEE.  ZIPPRICH, Figures 7 and 8 teach the use of a U shaped slot in the sidewall.)

As to claim 21, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, wherein designing the abutment includes designing a screw seat along the longitudinal axis and opposite the screw access hole (ZIPPRICH, Figure 6 teaches the screw (5) sits on a “screw seat”  when fully inserted.  The screw seat is opposite the coronal end access hole along the longitudinal axis of the abutment (36).) and (LEE, Figures 5-6 teach that the driver (510) is able to access the screw from the side of the abutment (through the interpreted slot) and drive the screw until it abuts a bottom seat of the abutment.  This technique would work equally well using the abutment of ZIPPRICH.)

As to claim 23, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, wherein designing the prosthetic includes designing the access channel to open to a lingual side of the prosthetic. (LEE, Figures 5-6 teach the driver access channel being on the lingual (right of the figure) side of the prosthetic.)

As to claim 24, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, wherein designing the abutment includes designing the slot with a U-shaped configuration. (LEE, Figure 6 does not disclose the shape of the slot.  However, the substitution using ZIPPRICH uses the abutment of ZIPPRICH with the procedure of LEE.  ZIPPRICH, Figures 7 and 8 teach the use of a U shaped slot in the sidewall.)

As to claim 25, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, wherein the abutment has a coronal portion and an apical portion (ZIPPRICH, Figure 6 teaches the abutment (36) has a top (coronal portion) and bottom (apical portion).) and designing the abutment includes designing the sidewall to define a screw (ZIPPRICH, Figure 6 teaches the screw access hole cavity extends to the top of the abutment, or the end of the coronal portion.), the cavity being sized to receive a head of the screw, and designing the slot to intersect the screw access hole at the end. (ZIPPRICH, Figures 6-8 teach the slot in the sidewall intersects the opening at the top (coronal end) of the abutment, and that the top end allows the screw to pass through.)

As to claim 26, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 25, wherein designing the abutment includes designing a U- shaped slot. (LEE, Figure 6 does not disclose the shape of the slot.  However, the substitution using ZIPPRICH uses the abutment of ZIPPRICH with the procedure of LEE.  ZIPPRICH, Figures 7 and 8 teach the use of a U shaped slot in the sidewall.)

As to claim 29, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, wherein designing the abutment includes designing a screw seat along the longitudinal axis and at one end of the cavity opposite the screw access hole (ZIPPRICH, Figure 6 teaches the screw (5) sits on a “screw seat”  when fully inserted.  The screw seat is opposite the coronal end access hole along the longitudinal axis of the abutment (36).) and dimensioning the slot to be configured to receive the driver and to drive the screw into contact with the screw seat during attachment of the assembly to the implant. (LEE, Figures 5-6 teach that the driver (510) is able to access the screw from the side of the abutment (through the interpreted slot) and drive the screw until it abuts a bottom seat of the abutment.  This technique would work equally well using the abutment of ZIPPRICH.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1), as applied in claim 4 above, further in view of WILLOUGHBY (US 6126445).
As to claim 5, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, where the abutment is designed based on a stone model of an oral impression. (ZIPPRICH, ¶0010-0012 teach the use of a gypsum model to detail the patients mouth.)
LEE in view of ZIPPRICH and BERNARD does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises taking an impression of an oral cavity and making a stone model of the oral impression.
However, WILLOUGHBY teaches manufacturing the abutment according to the designing step (Figure 17 teaches the creation of a dental assembly (22) based on the results of an impression taken by a device (72) and data sent to a computer system.), wherein the designing the abutment further comprises taking an impression of an oral cavity and making a stone model of the oral impression. (Col. 39, Lines 17-20 disclose a stone model created from an impression.)
One of ordinary skill in the art would have been motivated to apply the stone model technique of WILLOUGHBY to the abutment designing of LEE in view of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the stone model technique of WILLOUGHBY to the abutment designing of LEE in view of ZIPPRICH and BERNARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1), as applied in claim 4 above, further in view of SALIGER (US 7901209).
As to claim 5, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, where the abutment is designed based on a model of an oral impression. (ZIPPRICH, ¶0010-0012 teach the use of a gypsum model to detail the patients mouth.)
LEE in view of ZIPPRICH and BERNARD does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises taking an impression of an oral cavity and producing a computer model of the abutment from the impression of the oral cavity.
However, SALIGER teaches taking an impression of an oral cavity and producing a computer model of the abutment from the impression of the oral cavity (Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1), as applied in claim 4 above, further in view of SALIGER (US 7901209).
As to claim 11, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 4, but does not explicitly disclose manufacturing the abutment. 
However, SALIGER teaches manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1) and SALIGER (US 7901209), as applied in claim 11 above, further in view of SCHWEIGER (US 20160081772 A1).


As to claim 7, LEE in view of ZIPPRICH, BERNARD and SALIGER teaches the process of claim 11, wherein the manufacturing the abutment further comprises milling a blank in accordance with the computer model to produce the prosthesis of the dental assembly. (SALIGER, Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
LEE in view of ZIPPRICH, BERNARD and SALIGER does not disclose milling the prosthesis from a blank.
However, SCHWEIGER teaches manufacturing the designed prosthesis from a computer model and a blank of material. (¶0056-¶0057 teach the milling of a blank using CAD/CAM (a computer model) in order to create the prosthesis.)
One of ordinary skill in the art would have been motivated to combine the manufacturing method of SCHWEIGER with the dental manufacturing method of LEE in view of ZIPPRICH, BERNARD, and SALIGER in order to use an automated manufacturing process capable of creating multiple access channel configurations. (SCHWEIGER ¶0057, paraphrased)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the manufacturing method of SCHWEIGER with the dental manufacturing method of LEE in view of ZIPPRICH, BERNARD, and SALIGER because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1), as applied in claim 12 above, further in view of SALIGER (US 7901209).
As to claim 14, LEE in view of ZIPPRICH and BERNARD teaches the process of claim 12, but does not explicitly disclose manufacturing the abutment. 
However, SALIGER teaches manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of LEE in view of ZIPPRICH and BERNARD because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20080311544 A1) in view of ZIPPRICH (US 20100196853 A1), further in view of BERNARD (US 20160242877 A1), as applied in claim 12 above, further in view of SCHWEIGER (US 20160081772 A1).
As to claim 15, LEE in view of ZIPPRICH, BERNARD and SALIGER teaches the process of claim 12, but does not explicitly disclose manufacturing the prosthesis. 
However, SCHWEIGER teaches manufacturing the designed prosthesis. (¶0056-¶0057 teach the milling of a blank using CAD/CAM (a computer model) in order to create the prosthesis.)
One of ordinary skill in the art would have been motivated to combine the  manufacturing method of SCHWEIGER with the dental manufacturing method of LEE in view of ZIPPRICH and BERNARD in order to use an automated manufacturing process capable of creating multiple access channel configurations. (SCHWEIGER ¶0057, paraphrased)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the manufacturing method of SCHWEIGER with the dental manufacturing method of LEE in view of ZIPPRICH and BERNARD because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 and 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 8, although WILLOUGBY and YOUNG (see past rejections of claim 8) teach all of the elements of the claim, combining the references with the process as presented by LEE in view of ZIPPRICH, BERNARD and SALIGER would not be obvious to one of ordinary skill in the art. The references do not disclose a coping, so adding one and then performing a process based on the coping would not be obvious.
As to claims 19 and 27, although many references teach the height of the screw and abutment through the drawings (See ZIPPRICH (US 8597023), NICHINONNI (US 6500003), LEE (US 20080311544 A1), BASSETT (US 6012923)) none of the references explicitly disclosed an actual dimensional relationship.  Applicant provides a 
As to claims 22 and 30, although many references taught the use of a plug to protect the screw at points of the attachment procedure (See BERNHARD (US 20170202649), HOCHMAN (US 20150289952 A1), and ANTONINI (US 20150017603 A1)), the references taught inserting the plug into the abutment cavity/access hole instead of the applicant’s claimed procedure of inserting it into the driver access channel of the prosthesis.

Response to Arguments
Rejection under 35 U.S.C. 112
Applicant’s amendments have overcome the 112(b) rejections to claims 8 and 13.

Applicant’s arguments, see remarks, filed 12 August 2021, with respect to the rejection of various independent claims (2, 4, 12) using NICHINONNI have been fully considered and are persuasive.  The rejections using NICHINONNI have been withdrawn. 
Applicant’s amendment and accompanying arguments regarding the abutment being made in one piece were sufficient to overcome rejections using NICHINONNI.

Applicant’s arguments, see remarks, filed 12 August 2021, with respect to the rejection of have been fully considered and are persuasive.  The rejections using  have been withdrawn. 
The amendments and accompanying remarks regarding the driver access channel being on the lingual side of the prosthesis were sufficient to overcome the rejection using LEE, Figure 2.

Applicant's arguments filed 12 August 2021 regarding LEE, Figure 5 have been fully considered but they are not persuasive.
Although not extensively discussed in the remarks, as the main thrust of the rejection using LEE was based on Figure 2, applicant states that the embodiment of Figure 5 of LEE does not disclose a slot in the sidewall.
Examiner respectfully disagrees in that Figure 5 (and 6) of LEE shows an embodiment, where like in Figure 2, one sidewall is shorter than the other.  The shorter sidewall is interpreted as having a slot in that there is a portion of material missing from this side as opposed to the opposite side. 

Due to the amendments to the independent claims, a new rejection is set forth using LEE in view of ZIPPRICH and BERNARD. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
BASSETT (US6012923) teaches an angled abutment with a slot in the sidewall.
WIMMER (US5302126) teaches an angled abutment with a slot in the sidewall.
JORNEUS (US 20060110706 A1) teaches an angled abutment with a slot in the sidewall.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 September 2021